department of the treasury internal_revenue_service washington d c tax exempt and government entities uniform issue list jul ol se't ep’ ratt legend taxpayer a ira b financial_institution c annuity d financial_institution e financial_institution f financial_institution g amount amount amount amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by additional information dated march april may may and date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that she took a distribution from ira b totaling amount taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to an error by financial_institution f taxpayer a further asserts that amount has not been used for any purpose in april taxpayer a met taxpayer a maintained ira b an individual_retirement_account under sec_408 of the code with financial_institution c with her financial advisor at financial_institution f he recommended that taxpayer a transfer funds in ira b to a variable_annuity contract with financial_institution e because it promised a higher rate of return he also suggested that taxpayer a’s spouse transfer amount from a non-ira account to a similar investment vehicle with financial_institution e request financial_institution c liquidated ira b and mailed to taxpayer a a check totaling amount on date amount was deposited in taxpayer a and her spouse’s joint checking account with financial_institution g on date at taxpayer a’s on date the advisor from financial_institution f went to taxpayer a’s home to arrange the transfer from ira b to an ira annuity with financial_institution e following the advisor’s instructions taxpayer a gave him one check totaling amount for purchase of an ira and non-ira annuity with financial_institution e on date on taxpayer a’s behalf her financial advisor at financial_institution f deposited the check totaling amount with financial_institution e this included most of the distribution from ira b amount as well as funds in her spouse’s non-ira account amount taxpayer a instructed her advisor that a portion of the check totaling amount be invested in an ira annuity however taxpayer a’s intent was never communicated to financial_institution e by the advisor and amount was deposited in a non- qualified account annuity d the incorrect deposit was discovered in january of financial_institution f has acknowledged the error in writing based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 d of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code - revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount was due to an error by financial_institution f therefore pursuant to sec_408i of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount contribution within the meaning of sec_408 will be considered a rollover no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office this ruling please contact if you wish to inquire about d at - sincerely yours cottle woth manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
